UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-5123


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DOUGLAS ALLEN HAZELWOOD,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:08-cr-00225-WO-1)


Submitted:   February 7, 2011             Decided:   February 25, 2011


Before WILKINSON, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert I. O’Hale, CLIFFORD, CLENDENIN, O’HALE & JONES, LLP,
Greensboro, North Carolina, for Appellant. John W. Stone, Jr.,
Acting United States Attorney, Randall S. Galyon, Assistant
United   States  Attorney,  Greensboro,   North Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Appellant Douglas Allen Hazelwood appeals the district

court’s denial of his motion to suppress evidence seized from

his residence.         Because we conclude the warrant in this case was

adequately supported by probable cause, we affirm the judgment

of the district court.

               This    court      reviews         the   district        court’s       factual

findings underlying the denial of a motion to suppress for clear

error    and    the    court’s       legal      determinations        de    novo.      United

States    v.    Day,    591    F.3d       679,    682   (4th    Cir.       2010).     When    a

district       court    denies       a    suppression        motion,       we   review     the

evidence in the light most favorable to the government.                                United

States v. Matthews, 591 F.3d 230, 234 (4th Cir. 2009).                                       We

further give due regard to the district court’s opportunity to

judge the credibility of witnesses “for it is the role of the

district court to observe witnesses and weigh their credibility

during a pre-trial motion to suppress.”                          United States v. Abu

Ali, 528 F.3d 210, 232 (4th Cir. 2008) (internal quotation marks

and citation omitted), cert. denied, 129 S. Ct. 1312 (2009).

               In reviewing the validity of a search warrant, the

relevant       inquiry       is   whether,           under     the    totality        of   the

circumstances, the issuing judge had a substantial basis for

concluding that there was probable cause to issue the warrant.

Illinois       v.   Gates,     462       U.S.    213,   238-39       (1983);    see    United

                                                 2
States v. Chandia, 514 F.3d 365, 373-74 (4th Cir. 2008) (noting

that magistrate’s probable cause determination is entitled to

“great deference”).            “The validity of a search warrant obtained

by state officers is to be tested by the requirements of the

Fourth Amendment . . ., not by state law standards, when the

admissibility of evidence in federal court is at issue.”                                  United

States v. Clyburn, 24 F.3d 613, 614 (4th Cir. 1994).

               The Fourth Amendment requires that warrants: (1) be

issued    by    a    neutral     and     detached           magistrate,         (2)   contain    a

particularized        description        of       the       place    to    be    searched    and

persons or things to be seized, and (3) be based on probable

cause, supported by oath or affirmation.                                  Id. at 617.        The

magistrate reviewing the warrant application is required “simply

to make a practical, common-sense decision whether, given all

the   circumstances        .     .   .   there         is     a   fair     probability      that

contraband or evidence of a crime will be found in a particular

place.”         Gates,     462       U.S.     at       238.         The     crucial      element

determining         probable     cause      is        “whether      it    is    reasonable      to

believe that the items to be seized will be found in the place

to be searched.”           United States v. Lalor, 996 F.2d 1578, 1582

(4th Cir. 1993).

               We   have   reviewed         the       warrant,      supporting        affidavit,

and record of the suppression hearing below and conclude that

this warrant was adequately supported by probable cause.                                 We are

                                                  3
unpersuaded by Hazelwood’s contention that the officer’s failure

to determine the identity of the owners or residents of the home

defeats a finding of probable cause, as there was ample evidence

before the magistrate from which she could find a substantial

likelihood     that    contraband      would    be    found       in     Hazelwood’s

residence.

            Accordingly, for the reasons stated in the district

court’s memorandum opinion and order denying Hazelwood’s motion

to   suppress,   we    affirm    the   judgment      of    the    district    court.

United States v. Hazelwood, No. 1:08-cr-00225-WO-1 (Sept. 26,

2008).     We dispense with oral argument because the facts and

legal    contentions    are     adequately     presented     in    the     materials

before   the   court    and   argument      would    not    aid    the    decisional

process.

                                                                            AFFIRMED




                                        4